
	

113 HR 1570 IH: Taxpayer Protection and Preparer Fraud Prevention Act of 2013
U.S. House of Representatives
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1570
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2013
			Mr. Richmond
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title 31, United States Code, to provide for the
		  regulation of tax return preparers.
	
	
		1.Short titleThis Act may be cited as the
			 Taxpayer Protection and Preparer Fraud
			 Prevention Act of 2013.
		2.Regulation of tax
			 return preparers
			(a)In
			 generalSection 330 of title
			 31, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(e)(1)The Secretary of the
				Treasury may—
							(A)regulate tax return preparers who do
				not practice as representatives of persons before the Department of the
				Treasury; and
							(B)before licensing or certifying a person as
				a tax return preparer, require that the person demonstrate—
								(i)good character;
								(ii)good reputation;
								(iii)necessary qualifications to
				enable the person to provide to persons valuable service; and
								(iv)competency to perform the
				functions of a tax return preparer.
								(2)For purposes of this section, the
				term tax return preparer has the meaning given such term by
				section 7701(a)(36) of the Internal Revenue Code of
				1986.
						.
			(b)Disciplinary
			 proceduresSubsection (b) of section 330 of title 31 of such Code
			 is amended—
				(1)by inserting
			 or tax return preparer after representative each
			 place it appears, and
				(2)by inserting
			 before the period at the end of paragraph (4) the following: , or for
			 whom a return or claim for refund is being or is to be prepared.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			3.Authority to
			 impose a fee for licensing
			(a)In
			 generalSubsection (a) of
			 section 7528 of the Internal Revenue Code of 1986 is amended—
				(1)by inserting
			 other similar requests, and at the end of paragraph (1),
			 and
				(2)by amending
			 paragraph (2) to read as follows:
					
						(2)regulating representatives and tax return
				preparers under section 330 of title 31, United States
				Code.
						.
				(b)Average fee
			 requirementParagraph (3) of section 7528(b) of such Code is
			 amended by adding at the end the following flush sentence: The fees
			 charged pursuant to the regulation of representatives and tax return preparers
			 shall be reasonable, as determined by the Secretary..
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to returns for taxable years ending after the date of the enactment of this
			 Act.
			
